Citation Nr: 0410835	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  01-00 930	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for impotence 
claimed as due to treatment for hypertension at Department of 
Veterans Affairs medical facilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel

INTRODUCTION

The appellant is a veteran who had active service from August 1979 
to August 1982 and from October 1996 to July 1997.  This case 
comes before the Board of Veterans' Appeals (Board) on remand from 
the U.S. Court of Appeals for Veterans Claims (Court), granting a 
motion by the Appellee requesting a Vacate and Remand of the 
Board's November 2002 decision.  The November 2002 Board decision 
had denied the veteran's appeal from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the benefit sought.  The veteran has 
relocated to Maine, and his claims file is now in the jurisdiction 
of the Togus RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The Appellee's Motion for Remand approved by the Court in June 
2003 found that a remand of the Board's November 2002 decision was 
necessary because the Board had failed to return the case to the 
RO when it determined that additional development of the veteran's 
claim was necessary.  Rather, the Board had undertaken its own 
evidentiary development of the veteran's claim without remanding 
the case to the RO for initial consideration or obtaining a waiver 
from the veteran.  The veteran also was not provided with a one 
year period within which to respond or to submit evidence.  These 
actions were subsequently determined to be invalid pursuant to 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


Accordingly, this matter is remanded for the following:

1.  The RO must comply with all provisions of the Veterans Claims 
Assistance Act of 2000.  The RO should review all evidence 
associated with the claims file and accomplish additional 
development if warranted.  The RO should notify the veteran of 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  Then, the RO should readjudicate the veteran's claim.  If the 
claim remains denied, the veteran and his representative should be 
furnished an appropriate Supplemental Statement of the Case, and 
given ample opportunity to respond.  The case should then be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





